 340DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDGoodman Investment Company, Inc,, Perman Con-struction Company, Inc., P.I.Partnership, andGoodman Group,Inc.andServiceEmployeesLocal No.1,Service Employees InternationalUnion,AFL-CIO. Cases 13-CA-25433, 13-CA-25524, 13-CA-25580, and 13-RC-16747January 17, 1989DECISION, ORDER, AND DIRECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn July 31, 1986, Administrative Law JudgeWalter H. Maloney Jr. issued the attached decision.The Respondents filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Orderas modified2 and set forth in full below.1.In affirming the judge's finding that the Re-spondents violated Section 8(a)(3) of the Act bycanceling a parking space used by Damian Schiopbecause of his vote for the Union in the election,we rely in particular on credited testimony that isinconsistentwith the Respondents'Wright Line3defense that our dissenting colleague finds suffi-cient.Owner Gary Goodman sought to suggestthat the parking space would have been canceledregardless of Schiop's union activities, because a 4-month lease expired in mid-December 1985, andthe person for whom the space had originally beenleased had ceased using it after July 1985, when theRespondents moved their offices to a new locationabout four blocks from the old one. Goodman testi-fied that he did not know, until an invoice for anew 4-month period arrived in December, that thespace was still being rented after the move and that'Absent exceptions,we adopt proforma the judge's findingthat theunlawful issuance of a warning letter, unaccompaniedby any overt dis-crimination in hire or tenure, does not constitute a violation of Sec.8(a)(3) of the Act.The judgereferredto 730 N.Franklin Street,Graphic ArtsBuilding,and CentralArtsBuilding interchangeably.2We shall modify the judge's recommendedOrder to conform withstandard remedial language.In accordance with our decisioninNew Horizons for the Retarded,283NLRB 1173 (1987), interest on and after January1,1987, shall be com-puted at the"short-term Federal rate"for the underpayment of taxes asset out in the 1986 amendmentto 26 U.S.C. § 6621.Interest on amountsaccrued prior to January1,1987 (the effectivedate of the 1986 amend-ment to 26U.S.C. § 6621),shall be computed in accordancewithFloridaSteelCorp.,231 NLRB 651 (1977).aWright Line,251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cit.1981), cert.denied 455U.S. 989 (1982).he decided against continuing to rent it because itwas a needless expense. This testimony is contra-dicted by Damian Schiop's credited testimony thaton November 13, 2 days before the election, Good-man explicitly threatened him with loss of continu-ing use of the parking space if he voted for theUnion in the election. Having thus used the park-ing space as an incentive for an antiunion vote,Goodman can hardly be credited in his claim thathe would have discontinuedrentingthe space re-gardless of the election outcome.42. In accordance with the Board's broad discre-tion to fashion appropriate remedies for violationsof the Act,5 we agree with the judge that the ap-propriate remedy for the unlawful transfer of PeterSchiop to Orleans Plaza is reinstatement to hisformer job at 730 N. Franklin Street and backpaywith interest. As the judge stated, Schiop's resigna-tion from the position to which he was illegallytransferred is irrelevant for remedial purposes. Inaffirming the judge, we find no merit in the Re-spondents' contention that because of a stipulationconcerning Peter Schiop's post-transfer resignationwe are constrained to conclude that Schiop wouldnot have continued working for the Respondent attheN. Franklin Street location. Peter Schiop'scredited testimony establishes that he resigned fromthe job at Orleans Plaza because of working condi-tions there (the necessity of working outside aswell asinsideand the lack of heatin someparts ofthe building after hours) and that he would gladlyreturn to his old job at 730 N. Franklin Street if itwere offered to him. This testimonyisnotcontra-dicted by the parties' stipulation that Schiop hadsigned a resignation letter stating that his job con-flicted with his school duties. Because the partiesdid not stipulate that the letter reflected Schiop's4Member Cracraft would not find that discontinuing payments for theparking space that Damian Schiop used violated Sec. 8(a)(3) and(1).Theparking space was originally leased on a quarterly basis for PropertyManager LeBrun and was used by Damian after LeBrun's mid-July de-parture.Inmid-December,when the lease on the space expired and theRespondents stopped paying the rent, a secretary told Damian he couldno longer park there.Member Cracraft finds the apparent conflict in tes-timony on which the majority relies to be insignificant. Even acceptingthat Goodman's knowledge in November that Damian Schiop was usingthe parking space conflicts with Goodman's claim that he did not knowuntilDecember that the space was still being rented,Member Cracraftfails to see the relevance of this conflict to the ultimate issue:when thelease expired in December, would the Respondents have continued tocover payment for Damian's parking space even in the absence of hisunion activities?The Respondents took no action with regard to Da-mian's parking privileges upon learning the election results and allowedDamian to continue using the parking space for the remainder of thelease. It does not appear from the record that his use of the parking spacewas anything other than a temporary privilege afforded him due to thedepartureof the propertymanager.Thus,assuming thattheGeneralCounsel has made a prima facie case, the Respondents have demonstratedthat they would have terminated the parking privilege without regard toDamian's union activities.5Fibreboard Corp. v. NLRB,379 U.S. 203, 215-216 (1964).292 NLRB No. 45 GOODMAN INVESTMENT COrealmotive for quitting and because the judgecreditedSchiop's testimony concerning his realreasons, we find that the stipulation does not affectSchiop s right to reinstatement to his former positionAdditionally, we shall order that the after-hourscleaningwork at 730 N Franklin Street be returned to the bargaining unit As the judge found,the Respondents manipulated the unit and its workto avoid performing the after-hours work withtheir own employees He implicitly found an unlawful transfer of unit work as part of the unlawfultransfer of Peter Schiop The after hours work at730 N Franklin Street was transferred to BusinessSupportSystems and its subcontractorwhenSchiop was transferred in an attempt to ensure thatthere would be no work at 730 N Franklin Streetfor him to do Accordingly, we shall order thework returned to the unit 6ORDERThe National Labor Relations Board orders thatthe Respondents, Goodman Investment Company,Inc, Perman Construction Company, Inc, P IPartnership, and Goodman Group, Inc, Chicago,Illinois, their officers, agents, successors, and as-signs, shall1Cease and desist from(a)Coercively interrogating employees concerning their union sympathies and union activities(b) Promising employees pay raises and improvements in benefits if they will abandon their supportfor the Union(c)Granting increases in pay in order to persuade employees to abandon their support for theUnion, provided that nothing herein shall be con-strued to require the Respondents to withdraw anyincrease in pay or benefits that they have heretofore granted(d) Instructing employees not to engage in unionactivities(e)Threatening employees with loss of benefits,loss of employment, disciplinary actions, or anyother unspecified trouble in order to persuade themto cease engaging in union activities(f)Reprimanding or issuing written disciplinarywarnings to employees in reprisal for engaging inunion activities(g)Discouraging membership in or activities onbehalf of Service Employees Local No 1, ServiceEmployees International Union, AFL-CIO, or any6We note that pars 6 and 8 of the December 5 1985 complaint inCase 13-CA-25433clearly allege that the Respondents violated Sec8(a)(3) by transferring unit work belonging to employee Pet[er] Schiopto a subcontractorIn additionwe find that this issue was actually litigated at the hearing341other labor organization, by transferring employeesout of a collective bargaining unit, withdrawingbenefits, transferring unit work, or otherwise discriminating against them in their hire or tenure(h) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Transfer back to the bargaining unit the afterhours cleaning work at 730 N Franklin Street(b)Offer Peter Schiop immediate and full reinstatement to his former job at 730 N FranklinStreet or, if that job no longer exists, to a substantially equivalent position, without prejudice to hisseniority or any other rights or privileges previously enjoyed, and make him and Damian Schiopwhole for any loss of earnings and other benefitssuffered as a result of the discrimination againstthem, in the manner set forth in the remedy sectionof the judge's decision(c) Remove from their personnel records the dis-ciplinarywarning given to Damian Schiop on orabout December 23, 1985, and any reference to thetransfer of Peter Schiop to Orleans Plaza, refrainfrom using the warning and the transfer as a basisfor future disciplinary action, and notify DamianSchiop and Peter Schiop in writing of this action(d) Preserve and, on request, make available tothe Board or its agents for examination and copying,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e)Post at the Respondents' Chicago,Illinoisplaces of business, including their office building at730N Franklin Street, copies of the attachednotice markedAppendix 7 Copies of the notice,on forms provided by the Regional Director forRegion 13, after being signed by the Respondents'authorized representative, shall be posted by theRespondents immediately upon receiptand maintained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily postedReasonable stepsshall be taken by the Respondents to ensure thatthe notices are not altered, defaced, or covered byany other material7 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order Of the NationalLaborRelations Board shallreadPostedPursuantTo a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.DIRECTIONIT IS DIRECTED that the ballot of Petru(Peter)Schiop be opened and counted and that a revisedtally of ballots be issued in Case 13-RC-16747.IT IS FURTHER DIRECTED that, should the revisedtally of ballots show that a majority of the voteshave been cast for the Union,then the RegionalDirector for Region 13 shall issue a certification ofrepresentative.IT IS FURTHER DIRECTED that,should the revisedtally of ballots show that a majority of the voteshave not been cast for the Union,then the electionshall be set aside and a rerun election shall be con-ducted under the direction and supervision of theRegional Director for Region 13.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively interrogate you con-cerning your union sympathies and activities.WE WILL NOT promise you pay raises and im-provements in benefits in order to persuade you toabandon your support for the Union.WE WILL NOT grant increases in pay in order topersuade you to abandon your support for theUnion;provided that nothing herein shall be con-strued to require us to withdraw any increase inpay or benefits that we have heretofore granted.WE WILL NOT instruct you to refrain from en-gaging in union activities.WE WILL NOT threaten you with loss of benefits,lossof employment, disciplinary action, or anyother unspecified trouble in order to persuade younot to support the Union.WE WILL NOT reprimand or issue written disci-plinary warnings to you in reprisal for engaging inunion activities.WE WILL NOT discourage membership in or ac-tivities on behalf of Service Employees Local No.1,Service Employees International Union, AFL-CIO, or any other labor organization, by transfer-ring you out of a collective-bargaining unit, with-drawing benefits,transferring unit work,or other-wise discriminating against you in your hire ortenure.WE WILL NOT in any other manner interferewith, restrain,or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL transfer back to the bargaining unit theafter-hours cleaningwork at 730 N. FranklinStreet.WE WILL offer Peter Schiop immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him and Damian Schiop whole for anyloss of earnings and other benefits resulting fromthe transfer and the loss of parking privileges, re-spectively, less any net interim earnings, plus inter-est.WE WILL remove from our personnel recordsthe disciplinary warning given to Damian Schiopon or about December 23, 1985,and any referenceto the transfer of Peter Schiop to Orleans Plaza,WE WILL refrain from using the warning and thetransfer as a basis for future disciplinary action, andWE WILL notify Damian Schiop and Peter Schiopinwriting of this action.GOODMAN INVESTMENT COMPANY,INC.,PERMAN CONSTRUCTION COM-PANY,INC., P.I.PARTNERSHIP, ANDGOODMAN GROUP, INC.Alan Hellman,Esq.,for the General Counsel.StephenW.SchwabandMark L. Shapiro, Esqs.,of Chica-go, Illinois,for theRespondent.Paul R.Klenck, Esq.,of Chicago,Illinois,for the Charg-ing Party.DECISION1.FINDINGS OF FACTA. Statement of the CaseWALTER H. MALONEY, JR., Administrative LawJudge. This case was heard before me at Chicago, Illi-nois, on three unfair labor practice complaints,consoli- GOODMAN INVESTMENT COdated for hearing and then amended at the hearing iwhich allege that Respondents Goodman InvestmentCompany, Inc (Goodman Investment), Perman Construction Company, Inc (Perman) P I Partnership, andGoodman Group Inc, are a single integrated employerwho violated Section 8(a)(1) and (3) of the Act S Consolidatedwith the three complaints is a representationcase 3 in which a challenge and objections to the conductof an election are pending Specifically the complaintsallege that the respondents threatened an employee withloss of parking benefits if he did not stop supporting theUnion, warned an employee that his continued supportfor the Union would cause him problems, coercively solicited an employee to withdraw his support from theUnion, revoked an employees pre paid parking privilegebecause he supported the Union, issued several warningletters to an employee which were prompted by the employee s union activities, promised an employee additionalwork and the use of an apartment to induce him toreject the Union, solicited employee grievances with aview toward adjusting them promised an employee additional insurancebenefits if he rejected the Union coercively interrogated employees concerning their unionsympathies and activities threatened to impose upon anrThe principal docket entries in the complaint cases are as followsCharge filed against Respondents Goodman Investment and Perman byService Employees Local No I Service Employees International UnionAFL-CIO (the Union) in Case 13-CA-25433 on October 25 1985 complaint issued by Regional Director Region 13 against those Respondentson December 5 1985 Respondent Goodman Investment and Perman sanswer and motion to dismiss the complaint filed on December 31 1985order denying motion to dismiss issued by associate chief administrativelaw judge on January 22 1986 amended answer filed by both Respondents on February 10 1986 charge filed against Respondents GoodmanInvestment and Permanby Union in Case 13-CA-25524 on November27 1985 complaint issued by Regional Director Region 13 against bothRespondents on December 27 1985 order consolidating Cases 13-CA-25433 and 13-CA-25524issuedby Regional Director Region 13 on December 30 1985 motion to dismiss complaintfiled byRespondents onJanuary 9 1986 and dismissed by associate chief administrative lawjudge on January 22 1986 charge filed against Respondents GoodmanInvestment and Perman by the Union in Case 13-CA-25580 on Decenther 19 1985 complaint issued against both Respondents by the RegionalDirectorRegion 13 on January 14 1986 order further consolidatingcases issued by Regional Director Region 13 on January 17 1986 Respondent s answer filed on January 27 1986 hearing held on April 2829 30 and May 1 1986 in Chicago Illinois and briefs filed with me bytheGeneral Counsel the Charging Party and the Respondents on orbefore June 17 19862For reasons discussed more fully later on I find and conclude thatRespondents Goodman Investment Company Inc Perman ConstructionCompany Inc P I Partnership and Goodman Group Inc are a singleemployer engaged in commerce within the meaning of Sec 2(2) (6) and(7) of the Act The Unionis a labor organization within the meaning ofSec 2(5) of the Acta The principal docket entries in the representation case are as followsPetition filed by the Union on September 5 1985 in Case 13-RC-16747seeking an election in a unit of all full time and regular part time janitorialmaintenance employees of Perman and Goodman Investment locatedat 730 North Franklin Street Chicago Illinois with the usual exclusionsRepresentation case hearing held in Chicago Illinois on September 20and 24 1985 Decision and Direction of Election issued by Regional DirectorRegion 13 on October 9 1985 Representation election conductedon November 15 1985 resulting in a vote of I to 0 in favor of the Unionwith one determinative challenged ballotObjections to the conduct ofthe election filed by the Union on November 19 1985 Supplemental decision on challenged ballot and objections issued by Regional DirectorRegion 13 on December 11 1985 in which he referred the issues tohearing and consolidated the representation case with the pending complaint cases343employee more onerous working conditions and assignmentsbecause of his union activities, granted an employee a wage increase during the pendency of a representation petition for the purpose of inducing him to abandonhis support for the Union and subcontracted out thework regularly performed by an employee and transferring him outside the bargaining unit in order to discourage his union activities and to create a one man bargaining unit inwhich a representation election could not beheldMost of these allegations (t e , events taking placebetween September 5 and November 15) were also litigated as objectionable conduct affecting the result of theelectionThe Respondents deny that they are asingle integrated employer, that the Board has any jurisdictionover any of them because of the failure to establish thatindividually they did sufficient business to fall within theBoard s commerce requirements, deny the commission ofany individual unfair labor practices alleged, and maintarn that the Board had no right to conduct the November 15 election because the unit in which it took placewas a one man unit On these contentions the issuesherein were joined 4B The Unfair Labor Practices and AllegedObjectionable ConductGary D Goodman and his family are engaged in realestateinvestment and related construction through amyriad of corporations four of which are respondents inthis proceedingGoodman Investment and Perman arewholly owned by Gary Goodman himself who is president and chairman of the board of both corporations PIPartnership is owned by Gary Goodman, his fatherand his brother in law Goodman Group Inc is a corporate entity which performscertainadministrative servicesfor the corporations which make up what might broadlybe called Goodman enterprisesProminent in this case are two older loft buildings onChicago s near north side located respectively at 730North Franklin Street and at 414 North Orleans Theformer is referred to as the Graphic Arts Building andthe latter as Orleans Plaza The two buildings are aboutfour blocks apartLegal title to the North FranklinStreet Building is held by a bank under a peculiarIllinoisreal property arrangement knownas a landtrustBeneficial interest in the trust lies in P I Partnership, in whichGary Goodman has a minority interest P I Partnershipalso owns a shopping center at Jacksonville Illinois, andanother shopping center at Albuquerque, New MexicoGoodman Investmentmanagesthe North Franklin Streetproperty and up to July 1985 maintained its office onthe premisesGoodman Investment receivesamanagement fee from P I Partnership for services rendered inthe day to daymanagementof the Graphic Arts BuildmgThe North Franklin Street Building, or Graphic ArtsBuilding is a sevenstory loft warehouse which Goodman Investmentand P I Partnership have been transforming into a low rent office building specializing intenantswho are in the advertising and graphic arts indus4 Errors in the transcript have been noted and corrected 344DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtriesIthas about 86,000 square feet of rentable spaceand by now is about 90 percent occupied To performthe construction work necessary to convert this buildingfrom warehouse and industrial use to office use GaryGoodman and a carpenter named Murray Peretz formedPerman,a corporation taking its name from the Goodman and Peretz surnames BeginninginApril 1982Perman began to remodel the entire building and hasnearly completed this task Having done so, Perman hasrecently begun to remodel the Orleans Plaza Building,where both Perman and Goodman Investment now maketheir joint office Perman also does work for GoodmanInvestment at two residential apartments managed byGoodman InvestmentAll but the sixth floor of the Graphic ArtsBuildingare occupied by tenants who lease compartmentalized officesTenants are individually billed for heat electricity,and other utilities for the space they occupy and are responsible for cleaning and maintaining their own premisesOn the sixth floor,Goodman Investment maintains asuiteof small individual offices and some common spacefor thetenants ofthose officesBeginning in 1983, itleased space adjacent to those offices for a 3 year periodto a secretarial service called Business Support SystemsFor a stipulated monthly rental Business Support Systems was obligated to provide secretarial service to thetenants of the sixth floor offices The kind of services tobe rendered as well as the charges for those serviceswas spelled out in the lease The lease also obligatedBusiness Support Systems to provide janitorial service tothe sixth floor office tenants and authorized a $75 permonth offset in rent for each office to which janitorialserviceswere provided By setting up this type of arrangement for a limited number of tenants Goodman Investment hoped to attract tenants of limited means whowould then move to larger quarters on other floors astheir operations expandedBusinessSupport Systems proved to be an unsatisfactory contractor but not so unsatisfactory that Goodmanwould terminate its leasebeforethe lease expired in January 1986 5 Among other things,BusinessSupport Systems began to fail in its obligation to provide janitorialservices to sixth floor tenants From time to time it alsodefaulted on its rental payments to Goodman Since theRespondents themselves were directly obligated to sixthfloor tenants to provide janitorial services 6 they had tostep into the breach left by their contractors default andthey did so by providing this service with their own employeesIn the summerof 1984 Gary Goodman hired AdrianSchiop to be the janitor at the Graphic Arts BuildingHe was hired upon the recommendation of Goodman smother who is engaged in another phase of Goodman s5Apparently two of the original three partners in this enterprise eitherdied or withdrew leaving one remaining partner who attempted to carryon under the name of Hello Answering Service6 The lease signed by Business Support Systems providedIn addition tenant will keep the conference room in clean orderlycondition at all times and provide basic janitorial services to the mdividual offices including nightly emptying of wastebaskets vacuummg carpets once a week and dusting furniture twice a week Tenantwill be remunerated for basic services as provided in Exhibit Abusiness activitiesAdrian Schiop did not stay long soGoodman then hired his younger brother, discriminateeDamian Schiop to replace Adrian Damian began hisduties in August 1984 They included a variety of tasksthroughout the common areas of the building includingcleaning of the sixth floor tenant areas when BusinessSupport Systems defaulted and picking up trash anddebris left by Perman employees who were performingconstruction and remodeling work throughout the buildingLate in 1984 Gary Goodman hired Richard LeBrunto be the buildingmanager,both for the Central ArtsBuildingand three other properties which Goodman Investment managed Goodman delegated considerable authority to LeBrun because he was devoting much of histime to other business activities In January 1985Damian convinced LeBrun to hire a part time janitor towork after 6 p in to perform various tasks on the sixthfloor to clean bathrooms, and to clean the Goodman Investment officewhich at that time was located on thefifthfloor of the building 7 Damian recommended hissister in lawMargaretta Jerkow to fill this job and shewas hired She worked only two or three months andquitLeBrun then asked Damian to find a replacementand Damian recommended a friend, Constantine StoinStoin was hired but worked only a short while and quitfor medical reasons At this time, Damian recommendedhis younger brother, Petru (or Peter) for the job Peterwas hired on May 14 1985 Peter was a high school student and worked about 15 hours a week starting at orabout 6 p in each weekday evening and working untilabout 9 p m For the most part he was unsupervised inhis activities 8 If he had any questions about what heshould do he usually consulted Damian I credit Peter tothe effect that there was nothing said to him during orafter he was hired by any management official indicatingthat he was being hired on a temporary basis 9 On occasionDamian s father and another friend of the familywere employed by Perman in 1985 on a casual basisGoodman Investment and Perman moved their officefrom the fifth floor of the Graphic Arts Building to Oneans Plazain July 1985 For the next 2 months GaryGoodman was away much of the time so he askedPeretzwho was supervising the construction work attheGraphic Arts Building to oversee Damian s activitiesApparently Damian and Peretz did not get alongtoo well and this friction led to union activities on Damian s partOn September 4 Damian and Peter held a short meeting in the basement of the Graphic Arts BuildingDamian had two union designation cards with him at therThere is a Perman company record in evidence in the representationcase (of which I take official notice) that notwithstanding the employmerit of an additional part time employee Damian worked 208 hours ofovertime between January 1 and August 27 1985a Perman company records introduced by the Employer in the representation case indicated that between May 15 and August 27 1985 Peterworked more than 15 hours a week on 5 occasions9Damian and the other members of his family are immigrants fromRomania and have been in this country for only a short period of timeDamian and Peter speak in broken English Their lack of fluency in theEnglish language complicated the presentation of evidence and the factfinding process in this case GOODMAN INVESTMENT COtimeHe signed one and gave the other to Peter whoalso signed the card and then returned it to DamianDamian turned the cards into the Union immediately,whereupon the representation petition at issue in thiscase was filedOn September 10, Gary Goodman paged Damian fromthe Orleans Plaza Building and asked him to report tohis officeGoodman had just received in the mail a copyof the petition from the Board and spoke with Damian atsome length about it He asked Damian if he had signeda petition to join the Union At first Damian said that hehad not done so Damian then told Goodman that he hadsigneda smallcardGoodman then asked Damian if hehad talked with anyone concerning the Union Damianreplied that he had talked with one of the tenants Goodman told Damian that he should never sign anything thathe had not read because it could get him and others intotroubleA few days later, after speaking with the Board agentwho was assigned to the representation case, Goodmanascertained that both Damian and his brother had signedcards in the presence of Peretz He spoke with Damianagainand accused Damian of not telling him the truthHe showed Damian the papers he had received from theBoard and accused Damian of causing him a problem,telling him to stop this kind of bullshitHe remindedDamian that a lot of union members did not have jobsPeretz asked Damian if he had been aware when he tookthe job that it wasa nonunionjobDamian replied thathe was aware of this fact Goodman asked Damian whyhe joined the Union and Damian repliedMore moneyand to protect his job Peretz then asserted,The Uniondoesn t pay you The Company pays you and suggested that the Company might even pay him moreBoth Damian and Peter attended the representationcase hearings at the Board office and testified in that proceedingOn October 8, Goodman and Damian had athird conversation in Goodman s Orleans Plaza office Atthis timeGoodman reminded Damian that he did notneeda unionat the building On the following day theRegionalDirector issued a Decision and Direction ofElection finding that there was in fact a two man unit ofjanitorialandmaintenance employees at the GraphicArts Building and directing that a representation electionbe held A few days later Respondents new buildingmanager Robert Zacharias who professed ignorance ofthe fact that Peter was working nights at the FranklinStreet location sent a letter to the Board office statingthatDamian Schiop was the only person employed inthis unit toOn October 18 Zacharias called Damian into hisoffice on the occasion when Damian had stopped by theOrleans Street Building to pick up his paycheck I creditDamian s statement that Zacharias (sometimes called Bob10 Gary Goodman also professed ignorance of the fact that PeterSchiop was on his payroll until the time of the hearing He maintainedthisposition until the General Counsel produced paychecks issued toPeter in July 1985 which were signed by Goodman A Perman companyrecord introduced by Goodman in the representation case was a printoutshowing the payroll histories of both Damian and Peter in the first 8months of 1985 Damian was designated in this record as Perman employee number 1801 and Peter was designated as Perman employee 1802345Zach) told Damian on this occasion that he was givinghim a pay increase from $7 25 to $8 an hour He toldDamian that he was a good worker and remindedDamian that he (Zacharias) could give Damian moremoney than the Union could 11During this same period, the Respondents were pressuringBusinessSupport Services and its subsidiaryHello Answering Service to begin to pick up their contractual obligation to clean the office suites and commonareas of the Franklin Street BuildingZacharias andGoodman contacted Jenny Barszcz the owner of J BMaintenance J B Maintenance was doing the janitorialwork at Orleans Plaza and Zacharias and Goodmanasked Barszcz to contact Hello Answering Service andtry to work out an arrangement in which J B Maintenance, as a contractor of the answering service, wouldperform the after hours janitorial and maintenance workwhich Peter Schiop had been performing Barszcz did soand entered into a contract with that organization to perform 1 to 2 hours of janitorial and maintenance workeach night at $22 per hour J B Maintenance undertookthis contract at the end of October and continued towork for the answering service until it left the premisesinFebruary 1986, at the expiration of its contract withGoodman Hello Answering Service and its parent cornpany Business Support Services were no more attentiveto their contractual obligations to J BMaintenance thanthey were to their commitments to Goodman To thisdate, J B Maintenance has never been paid for servicesrendered to the Hello Answering Service although thelatter presumably started again to receive the $75 permonth per unit rental offset which its contract withGoodman called forOn October 25 Peter was informed by Zacharias thatan independent cleaning service had been retained toperform his job at the Central Arts Building and that hewas being transferred to Orleans Plaza Peter worked aweek at Orleans Plaza and then resigned He testifiedcredibly that he resigned because he did not like thework at Orleans Plaza There was no heat in portions ofthe building after hours and he was being required towork both inside and outside whereas his work at CentralArts was inside work only He also testified that hewould be glad to go back to work at his old job at theCentralArts Building if it was offered to himWhenPeter told the Respondents that he was leaving he wasrequested to sign a statement prepared by Zachariasthat his reason for leaving was that his job conflictedwith his school duties He signed the statementOn November 13 2 days before the election Damianwas asked to come to Goodman s office at Orleans PlazaWhen he arrived, Goodman asked Damian how he wasgoing to vote in the election-yes or no Goodman alsostated that after the election he would talk to Damianabout the possibility of a transfer from the Central ArtsBuilding to the Waveland Building another Goodmanholdingwhich had a janitorial position which carriedwith it a rent free apartment for the janitors use Good11 I discredit Zacharias testimony that he told Damian he was givinghim a pay raise on this occasion because he hoped it would improve Damian s job performance 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDman alsopromised to improve Damian s existing healthinsuranceplan,which had a $500 deductible provision,by reducingthe annualdeductible amount to $100 However,Goodman threatened Damian that if he voted forthe Union he would eliminate the free parking slot in agas stationbehind the Central Arts Building which hadbeen assignedtoDamian when the Respondents movedtheir offices in JulyOn November 15 the election was held The tally ofballots showed a vote of 1 to 0 in favor of the UnionPeter appeared to vote but his vote was challenged bythe Board agent becausehis namedid not appear on theExcelsiorlistwhich the Respondents had provided theBoard Timely objections were filed by the Union andwere made a part of this caseOn the following Monday or Tuesday, Zachariasspoke withDamian inhis officeHe asked Damian if hehad voted against the Union as he had promised to doSincethe answer to the question was obvious, Zachariaswent on to tell Damian that there would be problemswith the Union without indicating exactly what thoseproblems might be He told Damian that he could discharge him simply by issuing three written reprimandsand indicated that he would probably go about doingso 12Inmid December Barbara Tracey, Zacharias assistant told Damian that Zacharias was canceling his parking space at the gas station behind the loading dock ofthe Franklin Street Building Damian admits that he continued to park there, probably as a trespasser, but ultimately had to find other accommodations for his carDamian complained to Zacharias about the loss of aparking space, but to no avail Zacharias told him thatthe change was part of an economy moveOn Sunday, December 22, Damian was paged at hishome and was asked to report to the Franklin StreetBuildingHe arrived about mid afternoon A water pipewhich was a part of the sprinkler system had broken andwas spilling water into a rear stairwell Zacharias askedDamian to isolate the flow of water in the sprinklersystem and to shut off the flow of water Damian wasunable to do so but others who had been summonedstopped the water Damian was then requested to cleanup the water which had spilledOn the following day Zacharias and Goodman prepared and delivered to Damian a one page written reprimand and asked him to signit 13The reprimand criticizedDamian for a whole host of job deficiencies Itnoted that a number of light bulbs on stairwells wereburned out, that the water from the broken pipe had notbeen cleaned up and that there was debris in the stairwell which caused a hazard It faulted Damian for failingto inspect the heaters during cold weather and suggested12 In his testimony Zacharias referred to the memos he was threatenmg to write (and ultimately did write) as cover your assmemos Headmits tellingDamian that the Respondents would give Damian bothoral and written warnings because they wanted to be able to documentDamian s shortcomings Since Damian had never received any writtenwarnings before Zacharias said he wanted to inaugurate this new practice following the election because he felt that unions require writtenwarnings18 The memo to Damian indicated that a copy was being sent to theRespondent s attorneythat the malfunctioning of the heater caused the pipe tofreeze thaw and then burst and that the fault lay ultimately with Damian for failing to note that the circuitbreaker for the heater had been removed In his testimony Zacharias suggested that the heater had in fact beensabotaged and stated that Damian was under suspicion ofhaving sabotaged itHowever he stopped short of accuring Damian of sabotage At first Damian refused tosign the document Later, he wrote on it This is notthrough [sic] and affixed his signature to itWhen he gave the reprimand back to Goodman andZachariasDamian told them that what was written inthe document was not true and that the break in thewater pipe and the problem with the heater was not hisfaultHe said that he was not an emergency relief man,was not supposed to touch any electrical equipment, andhad been instructed not to touch it Goodman toldDamian that it was his fault that the pipe had broken,but added that the reprimand was being given to him because Damian had joined the Union and had given theRespondents a hard time He suggested that it was stillnot too late for Damian to go to the Union and put anend to the problem by telling the Union that he didnot need it any longer 14 On January 28 and 30, respectively the Respondents issued two additional warningstoDamian One was for leaving work early and theotherwas for responding to special but unnamed requests made by the tenants of the Central Arts Buildingwithout getting special permission to do so from Goodman or Zacharias The General Counsel makes no contention concerning the legality of these warningsIIANALYSIS AND CONCLUSIONSA The Single Employer Status of the RespondentsIn the record of the representation case, Goodmanagreed that Goodman Investment Company Inc andPerman Construction Company Inc were point employers of Petru (Peter) and Damian Schiop 15 On the basisof that record admission the Regional Director made afinding that Goodman and Perman were joint employersand that the Schiop brothers were their employees Respondents take a different position in this case Theyclaim that none of the four Respondent corporate entitiesare either joint or single employers and also maintainthat the Schiops were not employees of Goodman Investment or Perman but were employees of P I Partnership Inc, one of the four Respondents herein and thebeneficial owner of the land trust which owns the CentralArts Building Goodman Investment acts as propertymanager for P I PartnershipThe courts and the Board have repeatedly set forththe test for a single employerRadio Union v BroadcastService of Mobile380 U S 255 (1965)Blumenfeld TheotresCircuit240 NLRB 206 (1979), enfd 626 F 2d 86514 According to ZachariasDamian said that he was going to theUnion to inform it that he did not want its services any longer It is apparent from the progress of this case that Damian did not abide by thisstatement if in fact he ever made itis Official notice of the representation case record is taken in this proceedingGulf Building Corp159 NLRB 1621 (1966) GOODMAN INVESTMENT CO(9th Cir 1980),Samuel Kosoff &SonsInc269 NLRB424 (1984),Watt Electric Co273NLRB 655 (1984)There should exist an interrelation of operations,common management centralized control of labor relations, and common ownership Also relevant are suchfactors as the use of common office facilities commonuse of equipment and family connections between oramong the various enterprisesNot all of these factorsmust be found to establish the existence of a single employer situation, and no one factor is controllingSingleemployer status ultimately depends on all the circumstances of the case and is characterized by an absence ofan arms length relationship found among unintegratedcompaniesLocal 627 Operating Engineers v NLRB,518F 2d 1040 (D C Cir 1975) affd 432 U S 800 (1976)Regarding Goodman Investment and Perman, there isin the record, in addition to an admission that they bothemployed the Schiop brothers, a large number of otherfactors which establish their commonality of interest andoperation Both have the same owner and the same pressdent It is he who ultimately controls labor policies andallpolicies for both entities Perman is merely the construction arm of Gary Goodman Its function is to rehabilitateor renovate buildings which Goodman s otherarm Goodman Investment, manages Perman constructionworkers such as the one who cleaned the CentralArts Building during Damian s absence at the time of thehearing in this case, have been assigned to work forGoodman Investment on a temporary basis Damiancleaned up after Perman employees when they wereworking at the Central Arts Building and rendered manyother services to Perman in the renovation of the building on North Franklin Street Perman s vice presidentPeretzwas temporarily assigned by Gary Goodman tosupervise Damian while Goodman was absent GoodmanInvestment and Permanmaintaintheir offices togetherand have done so since the formation of Perman both intheCentralArts Building and now at Orleans PlazaThey receive payroll and accounting services from thesame division of the Goodman organization Damian andPeterwere both paid as Perman employees and werenamed on a roster of Perman employees even thoughtheir day to day direction was provided by a buildingmanager employed by Goodman Investment Co Inc 16There is clearly an absence ofan arms length relationship between these two companies Accordingly theyare a single employer Since both Damian and Peter received their checks from Perman were supervised by aGoodman Investment supervisor and performed serviceswhich enured to the benefit both of Goodman Investment and Perman they were and are employees of bothof these organizations, as Gary Goodman originally stipulated at the representation case hearingP I Partnership is the beneficial owner of the buildinginwhich the Schiop brothers worked Regardless of the16 There is some disagreement in the record as to precisely who it isthat employs Zacharias He testified that he is director of property management for Goodman Group Inc However Gary Goodman indicatedin his testimony that Zacharias is on the payroll of Goodman InvestmentThis disagreement in and of itself suggests that these corporate entitiesare used interchangeably and are little more than separate bookkeepingentries347financial transactions which take place within the framework of the overall Goodman organization, it is P IPartnership which is entitled to the rental payments fromtenants at the Central Arts Building because it is the beneficial owner of the building Such payments are madeby tenants by checks sent to a lock box controlled by itin the American Bank & Trust P I Partnership retainedGoodman Investment to manage the building andthroughGoodman Investment has transferred fundsboth to it and to Perman for the rehabilitation or renovation of the building P I Partnership is owned, in part,by Gary Goodman The rest of its ownership is in twoother members of his family P I Partnership has otherholdings besides the Central Arts Building, just as Goodman Investment and Perman engage in business activitiesother than managing or renovating that building Thereiscommon management of the Central Arts Building,and the labor relations policies of that building are commonly exercised by Gary Goodman who owns and controts the enterprises to whom P I Partnership has entrusted themanagementand control of its propertyThere is partial ownership in common between P IPartnership and the other entities and a complete absenceof arm s length relationship between these corporateshellsAccordingly I conclude that the three of themare a single employer with respect to the bargaining unithere in questionGoodman Group,Inc is an accountingentitywhichmakes payments to or on behalf of Perman GoodmanInvestment and other enterprises which are a part of theGoodman family holdings Apparently some of the managerial personnel for Perman Goodman Investment P IPartnership are actually on its payroll although they exercise authority throughout other facets of Goodman enterprisesAccordingly it is part of the single integratedoperation made up of the other three entities discussedabove Accordingly,it isa single employer with them ofthe employees employed in the Central ArtsBuildingunit at issue in this caseB Compliance with the Board's Commerce StandardsAlthough the Respondents made no such contentionduring the representation case they now contend thatthe Board may not assert jurisdiction over any of thembecause their respective annual business activities are insufficient tomeet the Board s jurisdictional standardsThe Board asserts jurisdiction over real estate management companies which have an annual gross income of$100 000 or more and which have direct inflow or outflow acrossstate lines in excessof $25 000 per year MsstletoeOperating Co122 NLRB 1534 (1959) The Boardalso asserts jurisdiction over non retail contractors whichhave direct or indirect outflow or inflow across statelines of at least $50 000 per yearSiemons Mailing Service122NLRB 81 (1958)BetterElectricCo129NLRB1012 (1960)Where as here Respondents are separatecompanies but are integral parts of a single enterprisetheir dollar volumes may be combined for the purpose ofshowing liability under the Board s jurisdictional standardsOrkin Exterminating Co,115 NLRB 622 (1956) 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn 1985, P. I. Partnership derived annual revenues wellin excess of $100,000 at the Central Arts Building andmuch more from other aspects of its business activities.Many of its tenants are large national retail concerns. In1985, Perman paid in excess of $100,000 directly to sup-pliers of goods and services located outside the State ofIllinois. In 1985, Goodman Investment derived revenuesin excess of $100,000 from its activities and a manage-ment fee of $25,000. Combining all of these figuresshows compliance with the Board's jurisdictional stand-ards under either of the above-cited standards.More-over, if one member of a single-employer group is indi-vidually subject to the Board's jurisdiction, it followsthat the Board may assert jurisdiction over all of theother members of that group, even if, as individual em-ployers, one or more might fail to meet the Board'sstandards.Accordingly, I find that the Board has juris-diction over the four Respondents in this case.C. Unfair Labor Practices in a Single-Member UnitEven where the Board declines to run an election be-cause a bargaining unit consists of only one member, itdoes not follow that the employee in question is deprivedof the protection of the Act. Early on, the Board deter-mined inLuckenbach Steamship Co.,2 NLRB 181 (1936),that it would not run elections in single-member units. Inso holding, it made the following determination:The Act therefore does not empower the Board tocertifywhere only one employee is involved . . . .This conclusion in no way limits the protectionwhich the Act otherwise gives such an employee. [2NLRB at 193.]Accordingly, the Respondents' contention that the unfairlabor practices ascribed to its treatment of DamianSchiop because he is and was the only employee in asingle-member unit must be dismissed, even if the factualpredicate for such a contention could be sustained."D. The Existence Vel Non of a One-ManBargainingUnitThe Respondents' principal contention is that an elec-tion should not have been either directed or held amongthe janitorial and maintenance employees at the CentralArts Building because that unit is a one-man unit, and itis the established policy of the Board not to hold elec-tions or certify representatives as bargaining agents forone-man units.Luckenbach Steamship Co.,supra.At therepresentation case hearings on September 20 and 24,Gary Goodman argued this point, stating that, eventhough the unit contained two members as of that date,itwould soon be reduced to one member. Based uponthat expectation, he urged a dismissal of the petition.At the time of the direction of the election, the unitstillcontained both of the Schiop brothers. On or aboutOctober 24, Peter was transferred to Orleans Plaza. He" Respondents belatedly asserted the claim that Damian is a supervi-sor and hence exempt from the protectionof the Act.The contention isfrivolous and conflicts with the Respondent'sother contention thatDamian is employed in a one-man unit.resigned a week later.On November 15, the election washeld. At that time, Damian was the only employee in theunit.Peter attempted to vote at that election,but on thatdate he was not an employee of the Respondents in anyunit, so his vote was challenged.This set of facts gives rise to several legal questions re-lating to one-man units which the Board has addressedon other occasions.The fact that a unit has changedfrom two or more members to one member between thetime of the petition and the time of the election-or evenlater-does not prevent the invocation of the one-manunit policy.Denver-ColoradoSpringsPuebloMotor Way,129 NLRB 1184(1961). If the unit has in fact decreasedduring the processing of the petition,the existence of thesingle-member unit will prevent the holding of an elec-tion.A change taking place thereafter will prevent thecertification of the bargaining representative or the issu-ance of a bargaining order based upon a previously validcertification.CrescendoBroadcasting,217NLRB 697(1975);Virginia-Carolina ChemicalCorp.,104 NLRB 69(1953).However,in applying the one-man unit rule, it isthe permanent size of the unit, not the number of actualincumbents employed at any given point in time, whichiscontrolling.Mount St. Joseph'sforGirls,229 NLRB251 (1977).To defeat a bargaining order based upon acontention that a multimember unit has been reduced toa single-employee unit, the burden of proof is on an em-ployer to demonstrate that the reduction in size is a per-manent reduction,not merely a temporary happenstanceoccasioned by personnel shifts or employee turnover.Borden Co.,127NLRB304 (1960);CrispoCake ConeCo., 190NLRB352 (1971),enfd.464 F.2d 233 (8th Cir.1972).These considerations govern the disposition of asingle-employee unit question only where changes in thesize of the unit are unsullied by the commission of unfairlabor practices.If the unit has been reduced in size be-cause of discharges or transfers which amount to unfairlabor practices,the Board will conduct an election,certi-fy the bargaining agent where appropriate,or issue a bar-gaining order as if the reduction had not taken place andthe unit still contained more than one member.GrandAuto, Inc.,236 NLRB 877 (1968);The Kroger Co., 228NLRB149 (1977);Doug Neal ManagementCo.,226NLRB 985 (1976).E. The Commissionof ActsWhich ConstituteViolationsof Section8(a)(1) of the Act andObjectionable ConductAffectingthe Outcome of anElectiona.On September 10, Gary Goodman spoke withDamian in his office about the representation petitionwhich Goodman had just received in the mail. When heasked Damian if he had signed a petition, Damian gaveevasive and contradictory replies. Goodman also askedDamian if the latter had spoken with anyone concerningunionization. The reply given was a false one. Goodmanthen told Damian that he should neversignanything hehad not read since such actions might get him and othersinto trouble. These questions, coupled with the sugges-tion that Damian might get himself into trouble, consti- GOODMAN INVESTMENT CO349tuted coercive interrogation and are a violation of Section8(a)(1) of the ActbA few days later, Goodman and Peretz went at itagain with Damian in Goodman s office When Goodman accused Damian of not telling him the truth abouthis involvement with the union the Respondents violated Section 8(a)(1) of the Act Goodman s directive toDamian to stop this kind of bullshit is a further violationof Section 8(a)(1) of the Act His reminder toDamian that a lot of union members did not have jobsconstituted a threat of discharge which violates Section8(a)(1) of the Act Peretz inquiry to Damian on this occasion as towhy hehad engaged in union activities wascoercive interrogation which violated Section 8(a)(1) ofthe Act Peretz suggestion that it was the Company whopaid his wages and the Company might pay him evenmore is a promise of benefit for abstaining from unionactivities and violated Section 8(a)(1) of the ActcOn October 18, the Respondents acting throughZacharias, gave Damian a 75 cent an hour pay increaseOn that occasion he told Damian that he could give himmore money than the Union could This statement was areiteration of what Peretz had said a few weeks earlierIn light of Zacharias statement, the Respondents defense-that it was giving Damian a raise as a result of acompany policy of making yearly salary adjustments foritsemployees-is wholly without merit There is noreason to believe that the Respondents did in fact, haveor follow such a policy No evidence was presented substantiating the naked assertion that such a policy existedMoreover the increase was given to Damian not on theanniversary of his hire but about 14 months thereafterSince the increase was given during the pendency of arepresentation petition and for admittedly antiunion reasons it constituted a violation of Section 8(a)(1) of theActdGoodman s question to Damian 2 days before theelection of how he was going to vote was coercive interrogation and a violation of Section 8(a)(1) of the ActHis suggestion to Damian that he would talk to him afterthe election about a transfer to an apartment buildingwhich provided living quarters for a resident janitor constituted a promise of benefit and a violation of Section8(a)(1)of the Act The same finding holds true forGoodman s promise to reduce the deductible feature ofDamian s health insurance from$500 to $100eGoodman s threat on the occasion of the abovementioned interview to discontinue Damian s parkingprivilege if he voted for the Union was a violation ofSection 8(a)(1) of the ActfThe unfair labor practices recited above in subparagraphs a through e took place between the filing of arepresentation petition and the holding of a representation electionAs such they constitute objectionable conduct which warrants the setting aside of the November15 electiong Just before the election Goodman threatened to discontinue Damian s parking privilege in space which theRespondents rented at a gas station just behind the CentralArtsBuildingInmid December they stoppedpaying the rent on this space and told Damian that hecould no longer park there The discontinuance of thisparkingprivilegeconstitutesaviolationof Section8(a)(1)of the Act and isalso aviolation of Section8(a)(3) of the ActhA few days after the election Zacharias askedDamian if he had voted against the Union as he hadpromisedThis reprimand, couched in the form of aquestion violated Section 8(a)(1) of the Act By threatening Damian that unspecified problems would arise because of Darman s vote and by suggesting that he coulddischarge Damian by issuing a series of reprimands theRespondents violated Section 8(a)(1) of the ActiOn December 23 the Respondents gave Damian thefirstwritten reprimand that he had ever received in 16months as a company employee Damian challenged thetruth of the allegations found in the document Theeffort to pin on him the responsibility for the break inthewater line of the sprinkler system was farfetched,speculative, and unsubstantiatedHowever, without gettang into the truth or falsity of the charges containedtherein it is clear that the reprimand was intended principally as a punishment for Damian s union activitieswhich resulted in a vote for unionization of 1 to 0 AsDamian was the only voter in that election his sentimentswere clear for all to see Zacharias had previouslythreatened to issue written reprimands in order to lay apaper trail leading to Damian s discharge Respondentswere also trying to soften him up byusingthe reprimandasa last ditch effort to thwart unionization tellingDamian as they handed him the memo that it was stillnot too late for him to pull out of the Union By givingDamian a written reprimand on December 23 to dissuadehim from supporting the Union and in reprisal for previous union activities the Respondents violated Section8(a)(1) of the Act Unlike the General Counsel I do notbelieve that the unlawful issuance of a warning letterunaccompanied by any overt discrimination in hire ortenure constitutes a violation of Section 8(a)(3) of theAct I would dismiss so much of the consolidated complaints which make this latter allegationF The Discriminatory Transfer of Peter SchiopSince January 1985 if not before there was sufficientwork for at least 1 position in the janitorial and maintenance unit at theCentral ArtsBuildingThe slot for apart time evening employee was created long beforePeter Schiop came to work in May Indeed two individuals had held that position before he was hired Duringthe summer of 1985 Peter worked overtime from time totime to perform the work which was assigned to himwhileDamian,the full time janitorworked overtime onamore or less regular basisWhen in July,some ofPeters duties declined because he no longer cleaned Respondents former office on the fifth floor Peter didotherwork during the evening hours which had theeffect of lightening Darman s workload during the dayNotwithstanding the office relocation which took placein July, there was no suggestion of eliminating Peter sposition until a representation petition was filed 3 monthslaterAt that time the Respondents not only advancedthe idea that its office relocation no longer justified the 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployment of a part-time evening janitor. It went abouttaking other steps seeking to reinforce this position.18Because of the unsatisfactory nature of the perform-ance of Business Support Systems after the death orwithdrawal of two of its partners, Respondents pickedup the janitorial work which Business Support Systemswas contractually obligated to do. Among these taskswas the cleaning of individual offices on the sixth floor.For this service the Respondents were entitled to receiverental payments from Business Support Systems over andabove what they would have received had their contrac-torperformed its janitorial obligations.Respondentswere in a position in which they had to perform theseservices for their tenants upon default by Business Sup-port Systems and, in fact, had been providing such serv-ices to their sixth-floor tenants for a matter of years. Itwas in large measure because this work was there to bedone and because the Respondents were doing it withtheir own employees that they hired not only Peter buthis predecessors.We are now asked to believe that itwas for business reasons only that, in September and Oc-tober 1985, when the Business Support Systems contractwas coming to an end and the Respondent was castingabout for a replacement, Respondents decided that theywould try to reimpose contractual janitorial responsibil-itiesonce again on a derelict contractor and revive apractice, long since abandoned, of giving it a $75 month-ly credit on its rent for each office cleaned. This was acredit on rental payments which were not always forth-coming in any amounts, with or without room cleaningcredits.Once Peter was transferred to Orleans Plaza and sixthfloor offices and other locations remained to be cleanedby someone other than an employee of the Respondents,itwas the Respondents who foisted upon Business Sup-port Systems or its successor a cleaning contractor ofRespondents' selection, a contractor who was in factnever paid by the secretarial service to whom it was rec-ommended. Now that the defaulting secretarial servicehas been replaced by Hall Answering Service (Hall) andHall is taking care of these responsibilities, it is DamianSchiop who is actually performing these cleaning dutiesat night, not as an employee of the Respondents but asan employee of Hall. Accordingly, it is clear thatevening janitorial work is still there to be done. It wasby manipulating the bargaining unit and shifting the per-formance of this work that the Respondents were able toavoid performing it with their own employees.The animus exhibited by the Respondents towardunionization, and toward the Schiops for bringing aboutunionizationwas repeatedly demonstrated by acts andstatementsof their supervisorswhich are discussedabove. The timing of Peter's transfer, taking place as itdid between the issuance of the Decision and Directionof Election and the holding of the election, indicatesclearly that the transfer was accomplished for the pur-pose of destroying the viability of the bargaining unit18 Respondents seem to suggest that the end of renovation activities attheCentralArtsBuilding has brought about a decrease in Damian'sworkload when, in fact, he now has additional daily responsibilities in thecommon areas of floors which were formerly undergoing reconstruction.and preventing the certification of the Union rather thanfor anything remotely connected to the exercise of busi-ness judgment. Accordingly, I conclude that, by transfer-ring Peter Schiop out of the Central Arts Building bar-gaining unit, the Respondents violated Section 8(a)(1)and (3) of the Act. Therefore, the challenge to Peter'sballot should be overruled, the ballot should be openedand counted, and the Regional Director should proceedwith the processing of the representation case as hewould in any multiemployee bargaining unit.Doug NealManagement Co.,supra;SelectoFlash, Inc.,176 NLRB170 (1969).On the foregoing findings of fact and on the entirerecord herein considered as a whole, I make the follow-ingCONCLUSIONS OF LAW1.Respondents Goodman Investment Company, Inc.,Perman Construction Company, Inc., P. I. Partnership,and Goodman Group, Inc., are a single employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Service Employees Local No. 1, Service EmployeesInternationalUnion, AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By transferring Peter Schiop out of the Central ArtsBuilding bargaining unit for the purpose of reducing theunit to a one-man unit and prohibiting the certification ofthe Union, and by discontinuing parking benefits whichhad been given to Damian Schiop, the Respondents vio-lated Section 8(a)(3) of the Act.4.By the acts and conduct set forth above in para-graph 3; by coercively interrogating employees concern-ing their union sympathies and activities; by promisingemployees raises, transfers, and other benefits if theyreject unionization; by threatening to discontinue benefitsif employees continue to support the Union; by grantinga pay raise in order to dissuade an employee from sup-porting the Union; by threatening employees with repri-mands, discharge, and unspecified trouble if they supportthe Union; by instructing employees to stop engaging inunion activities; and by threatening to issue reprimandsand issuing reprimands in reprisal for union activities, theRespondents violated Section 8(a)(1) of the Act. Suchconduct committed between the filing of the representa-tion petition and the holding of the representation elec-tion constitutes objectionable conduct affecting the re-sults of the election conducted on November 15, 1985:5.The unfair labor practices and objectionable con-duct set forth above in paragraphs 3 and 4 have a close,intimate, and adverse effect on the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I will recommend that it berequired to cease and desist therefrom and to take certainaffirmative actions designed to effectuate the purposesand policies of the Act. Having found a continuing dis-position on the part of the Respondents to violate the GOODMAN INVESTMENT CO351Act repeatedly and in serious ways, I will recommend tothe Board a broad 8(a)(1) order designed to suppress anyand all violations of that Section of the ActHickmottFoods,242 NLRB 1357 (1979) I will recommend thatthe Respondent be required to reinstate Peter Schiop tothe position he held before he was transferred from theCentralArts Building bargaining unitThe fact thatSchiop resigned in the interim is irrelevantGrand AutoInc,supra I will recommend that he be made whole forany loss of pay or benefits he may have suffered byreason of the discriminatory transfer, in accordance withthe formula set forth in theWoolworthcase,19 with inter19 F W Woolworth Co90 NLRB 289 (1950)est at the adjusted prime rate used by the Internal Revenue Service for the computation of tax paymentsOlympicMedical Corp,250 NLRB 146 (1980),IsisPlumbing138 NLRB 716 (1962) I will also recommend that parking privileges, or the monetary equivalent, be reinstatedtoDamian Schiop and that he be compensated for anylosses sustained by reason of the discontinuance of parking privileges in December 1985 I will recommend thatthe reprimand of December 23, 1985, be removed fromthe personnel records of Damian Schiop, and that nofuture disciplinary action be taken against him based onthat reprimand I will also recommend that the Respondents post the usual notice, advising their employees oftheir rights and of the results in this case[Recommended Order omitted from publication ]